Name: Commission Regulation (EC) No 969/2002 of 6 June 2002 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 Avis juridique important|32002R0969Commission Regulation (EC) No 969/2002 of 6 June 2002 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 149 , 07/06/2002 P. 0020 - 0020Commission Regulation (EC) No 969/2002of 6 June 2002amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff,(1) as last amended by Commission Regulation (EC) No 796/2002(2), and in particular Article 9 thereof,Whereas:(1) In order to ensure the uniform application of the Combined Nomenclature, Chapters 39 and 40 of the Combined Nomenclature must be annotated with regard to gloves, mittens and mitts, impregnated, coated or covered with (cellular) plastics or (cellular) rubber.(2) An Additional Note 1 should therefore be added to Chapter 39 and an Additional Note 1 to Chapter 40 of the Combined Nomenclature.(3) Annex I to Regulation (EEC) No 2658/87 should be amended accordingly.(4) The provisions of this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1The following Additional Note is inserted in Chapter 39 of Annex I to Regulation (EEC) No 2658/87: "1. Where the textile fabric is present merely for reinforcing purposes, gloves, mittens or mitts impregnated, coated or covered with cellular plastics belong to Chapter 39, even if they are:- made up from textile fabrics (other than those of heading No 5903) impregnated, coated or covered with cellular plastics- or made up from unimpregnated, uncoated or uncovered textile fabrics and subsequently impregnated, coated or covered with cellular plastics.(note 2(a)(5) to Chapter 59)."Article 2The following Additional Note is inserted in Chapter 40 of Annex I to Regulation (EEC) No 2658/87: "1. Where the textile fabric is present merely for reinforcing purposes, gloves, mittens or mitts impregnated, coated or covered with cellular rubber belong to Chapter 40, even if they are:- made up from textile fabrics (other than those of heading No 5906) impregnated, coated or covered with cellular rubber- or made up from unimpregnated, uncoated or uncovered textile fabrics and subsequently impregnated, coated or covered with cellular rubber.(note 4 last paragraph to Chapter 59)."Article 3This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 June 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 128, 15.5.2002, p. 8.